Napton, Judge,
delivered the opinion of the court.
So far as the question of jurisdiction is concerned, we can not distinguish this case from that of Hempler v. Schneider, 17 Mo. 258. It is impossible for the court trying a case of this character to know what motive induces the abatement of the demand; it is sufficient that the plaintiff has reduced it within the limits prescribed for the jurisdiction of a justice.
As to the form in which the plaintiff’s account was made out, which was for “ services in putting up hay” instead of for the interest sold by the plaintiff to the defendant in a crop of hay put up at their joint expense, we do not think the matter very material. Nor had the statute of frauds any thing to do with the case, because the hay was unquestionably delivered, and there had also been payments upon the contract between plaintiff and defendant.
As to the title to the meadow on which the hay was cut, we do not see that it could have any influence upon the question raised between plaintiff and defendant. It does not appear that they were trespassers, and the fact that the defendant paid Hickman is not conclusive that Hickman’s claim was any better than plaintiff’s.
The other judges concurring, the judgment is affirmed.